DETAILED ACTION
1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 1/10/2022.
Allowable Subject Matter
2. 	Claims 1 – 17 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Lee et al. (CN 101654524 A, English Machine Translation incorporated herewith). 

           Summary of Claim 1:
A method for preparing a polymer nanocomposite, comprising steps of: 

(1) dissolving polyvinyl chloride having a molecular weight of 50,000-110,000 g/mol at room temperature in tetrahydrofuran, wherein a mass ratio of polyvinyl chloride to tetrahydrofuran is 1:3 to 1:10; 

(2) dissolving polyethylene with a molecular weight of 50,000-500,000 g/mol at 60 C to 120 C in benzene, wherein a mass ratio of polyethylene to benzene is 1:3 to 1:10; 

(3) dissolving a polyvinyl chloride-polyethylene block copolymer with a molecular weight of 10,000-100,000 g/mol at 20 C to 100 C in another tetrahydrofuran; 

(4) mixing solutions obtained from the step (1), the step (2), and the step (3) and adding a surfactant into the solutions; 

(5) adding a light permeable material into the solution obtained from the step (4); 

(6) adding an enforcement material into the solution obtained from the step (5);

(7) performing an ultrasonic treatment to the solution obtained from the step (6) for 1-3 hours at a temperature of 60-100 C; and 

(8) performing a rotary evaporation to the solution obtained from the step (7), wherein a temperature of the rotary evaporation is 80-120 C so as to form the polymer nanocomposite.

 


	Lee et al. do not teach or fairly suggest the claimed method, wherein the method comprises, in particular, the claimed molecular weights of the polyvinyl chloride and polyethylene. Lee et al. are further silent on the method (3) dissolving a polyvinyl chloride-polyethylene block copolymer and the molecular weight of the polyvinyl chloride-polyethylene block copolymer. Lee et al. are further silent still on the solvent being benzene and on the temperature of dissolving the polyethylene in benzene. Lee et al. are further silent still on the time and temperature required in the ultrasonic treatment and the temperature during the evaporation. 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 
	
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763